DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph 1, line 2:  After “2020,”, add “(now U.S. Pat. No. 10,978,656, issued on April 13, 2021).”.
Page 59, paragraph 254: Referring to Figure 13, should the difference be between energy bandgaps or LUMOs?  Compare with the language of claims 2 and 25.
Page 77, paragraph 350, line 3: Change “content” to “amount”. This paragraph refers to a material that has a higher content, but it is the electron transfer layer that contains the material and therefore has the content, not the material itself.
Appropriate correction is required.

Claim Objections
Claims 3, 4, 7-11, 19-23, 26, 27, 30-34, and 41-46 are objected to because of the following informalities:
Claim 3, line 2: Change “the LUMO” to “a lowest unoccupied molecular orbital (LUMO)” to provide antecedent basis.
Claim 3, line 3: Change “the LUMO energy level” to “a LUMO energy level”.
Claim 4, lines 1-2: Change “the highest occupied molecular orbital (HOMO) energy level” to “the HOMO energy level”.  Antecedent basis for the HOMO energy level of the first emission control layer was provided in claim 1.
Claim 4, line 3: Change “a HOMO energy level” to “the HOMO energy level”.
Claim 7, line 2: Change “LUMO” to “lowest unoccupied molecular orbital (LUMO)”.
Claims 8-11 are objected to for depending from objected-to base claim 7
Claim 8, line 1: Change “a” at the end of the line to “the”.  Antecedent basis for the LUMO energy level was provided in claim 7.
Claim 8, line 3: Change “a LUMO energy level” to “the LUMO energy level”.
Claim 11, line 2: Change this line to “is selected from the group consisting of anthracene derivatives, triazine derivatives, and carbazole derivatives.”.
Claim 14, line 2: Change “emit” to “is capable of emitting”.
Claim 18, line 2: Change “a highest occupied molecular orbital (HOMO)” to “a HOMO”.  HOMO is defined in claim 1.
Claim 19, line 2: Change “LUMO” to “lowest unoccupied molecular orbital (LUMO)”.
Claims 20-23 are objected to for depending from objected-to base claim 19.
Claim 20, line 2: Change “a LUMO energy level” to “the LUMO energy level”.  Antecedent basis was provided in claim 19.
Claim 20, line 3: Change “a LUMO energy level” to “the LUMO energy level”.
Claim 23, line 2: Change this line to “is selected from the group consisting of anthracene derivatives, triazine derivatives, and carbazole derivatives.”.
Claim 26, line 2: Change “the LUMO” to “a lowest unoccupied molecular orbital (LUMO)” to provide antecedent basis.
Claim 26, line 3: Change “the LUMO energy level” to “a LUMO energy level”.
Claim 27, line 2: Change “the highest occupied molecular orbital (HOMO)” to “the HOMO”.  HOMO is defined in claim 24.
Claim 27, line 3: Change “a HOMO energy level” to “the HOMO energy level”.  Antecedent basis was provided in claim 24.
Claim 30, line 2: Change “LUMO” to “lowest unoccupied molecular orbital (LUMO)”.
Claims 31-34 are objected to for depending from objected-to base claim 30
Claim 31, line 2: Change “a LUMO” to “the LUMO”.  Antecedent basis for the LUMO energy level was provided in claim 30.
Claim 31, line 3: Change “a LUMO energy level” to “the LUMO energy level”.
Claim 34, line 2: Change this line to “is selected from the group consisting of anthracene derivatives, triazine derivatives, and carbazole derivatives.”.
Claim 37, line 2: Change “emit” to “is capable of emitting”.
Claim 41, line 2: Change “a highest occupied molecular orbital (HOMO)” to “a HOMO”.  HOMO is defined in claim 24.
Claim 42, line 2: Change “LUMO” to “lowest unoccupied molecular orbital (LUMO)”.
Claims 43-46 are objected to for depending from objected-to base claim 42.
Claim 43, line 2: Change “a LUMO energy level” to “the LUMO energy level”.  Antecedent basis was provided in claim 42.
Claim 43, line 3: Change “a LUMO energy level” to “the LUMO energy level”.
Claim 46, line 2: Change this line to “is selected from the group consisting of anthracene derivatives, triazine derivatives, and carbazole derivatives.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 22, 33, 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, which depends from claim 7, which depends from claim 1: Claim 1 defines a second electron transfer layer and claim 7 states that the second electron transfer layer comprises a first material and a second material.  Claim 10 requires that “a content of the second material [be] more than 50wt% of a content of the first material.”  This language is confusing because the language can be interpreted as (a) the second material is a part of the first material and more than 50wt% of the first material, or (b) by comparison, the second material is more than 50wt% of the combined amount of the first material and the second material.  Because the claim language is confusing, claim 10 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as the second material is more than 50wt% of the combined amount of the first material and the second material.
Regarding claim 22, which depends from claim 19, which depends from claim 1:  Claim 1 defines a first electron transfer layer and claim 19 states that the first electron transfer layer comprises a first material and a second material.  Claim 22 requires that “a content of the second material [be] more than 50wt% of a content of the first material.”  This language is confusing because the language can be interpreted as (a) the second material is a part of the first material and more than 50wt% of the first material, or (b) by comparison, the second material is more than 50wt% of the combined amount of the first material and the second material.  Because the claim language is confusing, claim 22 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as the second material is more than 50wt% of the combined amount of the first material and the second material.
Regarding claim 33, which depends from claim 30, which depends from claim 24:  Claim 24 defines a second electron transfer layer and claim 30 states that the second electron transfer layer comprises a first material and a second material.  Claim 33 requires that “a content of the second material [be] more than 50wt% of a content of the first material.”  This language is confusing because the language can be interpreted as (a) the second material is a part of the first material and more than 50wt% of the first material, or (b) by comparison, the second material is more than 50wt% of the combined amount of the first material and the second material.  Because the claim language is confusing, claim 33 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as the second material is more than 50wt% of the combined amount of the first material and the second material.
Regarding claim 45, which depends from claim 42, which depends from claim 24: Claim 24 defines a first electron transfer layer and claim 42 states that the first electron transfer layer comprises a first material and a second material.  Claim 45 requires that “a content of the second material [be] more than 50wt% of a content of the first material.”  This language is confusing because the language can be interpreted as (a) the second material is a part of the first material and more than 50wt% of the first material, or (b) by comparison, the second material is more than 50wt% of the combined amount of the first material and the second material.  Because the claim language is confusing, claim 45 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as the second material is more than 50wt% of the combined amount of the first material and the second material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 16-18, 24, 27-29, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, U.S. Pat. Pub. 2010/0213457, Figures 5 and 1B, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 3, with evidence from Hamada, U.S. Pat. Pub. No. 2007/0009762 (HOMO values for MTDATA and NPB); Seo, U.S. Pat. Pub. No. 2012/0242219 (HOMO values for DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD) [hereinafter Seo ’219]; Yamashita, U.S. Pat. Pub. No. 2015/0155516 (HOMO value for PVK); Murayama, U.S. Pat. Pub. No. 2016/0240730 (HOMO value for poly-TPD); Ma, U.S. Pat. Pub. No. 2013/0069044 (HOMO values for OXD-7, PBD, BCP); Reineke, U.S. Pat. Pub. No. 2011/0156059 (HOMO value for BPhen).





Shitagaki, Figures 5, 1B:

    PNG
    media_image1.png
    450
    459
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    206
    383
    media_image2.png
    Greyscale

Heo, Figure 3:

    PNG
    media_image3.png
    696
    410
    media_image3.png
    Greyscale

Hamada Table 2:				Ma, Table 3:

    PNG
    media_image4.png
    88
    272
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    170
    270
    media_image5.png
    Greyscale


Seo ’219 Table 4:

    PNG
    media_image6.png
    165
    274
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    136
    271
    media_image7.png
    Greyscale


Seo, Table 4, continued.

    PNG
    media_image8.png
    161
    274
    media_image8.png
    Greyscale


Regarding claim 1: Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  
Shitagaki does not disclose that the charge generation layer is an N-type charge generation layer.  
Heo, Figure 3, directed to similar subject matter, discloses a charge generation layer (222) that comprises a p-type charge generation layer (222b) and an n-type charge generation layer (222a).  Heo specification ¶¶ 53, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Shitagaki to use the Heo charge generation layer because the modification would have involved the use of a known alternative used for the same purpose.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 1.
Regarding claim 4, which depends from claim 1: The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the second hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the second hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 5, which depends from claim 1: Shitagaki does not specifically disclose that a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 6, which depends from claim 1: Shitagaki does not specifically disclose that a hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 16, which depends from claim 1: Heo discloses a P-type charge generation layer (222b) between the N-type charge generation layer (222a) and a second hole transfer layer (224a).  Heo specification ¶¶ 53, 54.
Regarding claim 17, which depends from claim 1: Shitagaki discloses a second emission control layer (212) between the first hole transfer layer (213) and the first emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the first hole transfer layer, because the second emission control layer slows the transmission of holes to the first light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 18, which depends from claim 17: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the first hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 18.
Regarding claim 24: Shitagaki Figure 5, which incorporates Shitagaki Figure 1B by reference, discloses an organic light emitting display device, comprising: 24. An organic light emitting display device, comprising:an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission control layer (212) on the first hole transfer layer (213); a first emission layer (214) on the first emission control layer (212); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a second emission layer (214) on the second hole transfer layer(212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (214).  Shitagaki specification ¶¶ 136-143, 125, 70-124.
Shitagaki does not disclose that the charge generation layer is an N-type charge generation layer.  
Heo, Figure 3, directed to similar subject matter, discloses a charge generation layer (222) that comprises a p-type charge generation layer (222b) and an n-type charge generation layer (222a).  Heo specification ¶¶ 53, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Shitagaki to use the Heo charge generation layer because the modification would have involved the use of a known alternative used for the same purpose.
Shitagaki suggests but does not specifically disclose that the emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) or the second hole transfer layer (212) would be present.  This renders obvious claim 24.
Regarding claim 27, which depends from claim 24: The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the first hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the first hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 28, which depends from claim 24: Shitagaki does not specifically disclose that a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 29, which depends from claim 24: Shitagaki does not specifically disclose that a hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 39, which depends from claim 24: Heo discloses a P-type charge generation layer (222b) between the N-type charge generation layer (222a) and a second hole transfer layer (224a).  Heo specification ¶¶ 53, 54.
Regarding claim 40, which depends from claim 24: Shitagaki discloses a second emission control layer (212) between the second hole transfer layer (213) and the second emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the second hole transfer layer, because the second emission control layer slows the transmission of holes to the second light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 41, which depends from claim 40: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the second hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the second hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 41.
Claims 7-11, 19-23, 30-34, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki and Heo, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, and further in view of Seo, U.S. Pat. Pub. No. 2009/0167168 Figures 5, 1, and 2A and with evidence from H. Kim et al., Synthesis and Characterization of Quinoxaline Derivative as Organic Semiconductors for Organic Thin-Film Transistors, J. Nanoscience & Nanotechnology, Vol. 17, pages 5530-5538 (August 1, 2017) and M. Lee et al., Efficient Green Coumarin Dopants for Organic Light-Emitting Devices, Organic Letters, Vol. 6, No. 8, pages 1241-1244 (March 16, 2004).
Seo Figures 5, 2A, 1:

    PNG
    media_image9.png
    468
    529
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    344
    504
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    475
    523
    media_image11.png
    Greyscale

Regarding claim 7, which depends from claim 1: The combination does not disclose that the second electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Seo design with Shitagaki because Seo extends the lifetime of the OLED device.
Regarding claim 8, which depends from claim 7: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 9, which depends from claim 7: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 10, which depends from claim 7: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 11, which depends from claim 7: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102. 
Regarding claim 19, which depends from claim 1: The combination does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Seo design with Shitagaki because Seo extends the lifetime of the OLED device.
Regarding claim 20, which depends from claim 19: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 21, which depends from claim 19: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 22, which depends from claim 19: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 23, which depends from claim 19: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 30, which depends from claim 24: The combination does not disclose that the second electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Seo design with Shitagaki because Seo extends the lifetime of the OLED device.
Regarding claim 31, which depends from claim 30: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 32, which depends from claim 30: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 33, which depends from claim 30: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 34, which depends from claim 30: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102. 
Regarding claim 42, which depends from claim 24: The combination does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Seo design with Shitagaki because Seo extends the lifetime of the OLED device.
Regarding claim 43, which depends from claim 42: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 44, which depends from claim 42: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 45, which depends from claim 42: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 46, which depends from claim 42: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki and Heo, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 12, which depends from claim 1: The combination does not disclose that the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 35, which depends from claim 24: The combination does not disclose that the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 13 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.
Regarding claim 13, which depends from claim 1:  The combination does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 36, which depends from claim 24:  The combination does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 14, which depends from claim 1: Shitagaki is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 37, which depends from claim 24: Shitagaki is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 15 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.
Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 15, which depends from claim 1: Shitagaki does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 38, which depends from claim 24: Shitagaki does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.

Double Patenting
Five U.S. Patents are cited in double patenting: U.S. Pat. No. 10,374,183; U.S. Pat. No. 10,665,807; U.S. Pat. No. 10,978,656; U.S. Pat. No. 9,831,454; U.S. Pat. No. 10,243,158. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double patenting rejections based on U.S. Pat. No. 10,374,183
Claims 1, 2, 7, 8, 19, 20, 24, 25, 30, 31, 42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,374,183 [hereinafter “the ’183 patent”] in view of Shitagaki.
Regarding claim 1: Claim 19 of the ’183 patent discloses an organic light emitting display device (line 1), comprising: an anode on a substrate (line 2); a first emission part comprising a first hole transfer layer, a first emission layer, and a first electron transfer layer on the anode (lines 3-5); an N-type charge generation layer on the first emission part (see lines 6-11); a second emission part on the N-type charge generation layer (see id.), the second emission part comprising a second hole transfer layer, a second emission layer, and a second electron transfer layer (lines 6-9); and a cathode on the second emission part (line 12), and a first emission control layer in one of the first or second emission parts (lines 13-15), an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the second hole transfer layer (lines 14-18).  Claim 19 of the ’183 patent does not disclose the specific order of the individual layers in the emission parts or the first emission control layer within the emission part(s).  
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to order the ’183 patent’s claim 19 layers in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Regarding claim 2, which depends from claim 1: Claim 19 of the ’183 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (lines 35-38).  
Regarding claim 7, which depends from claim 1: Claim 19 of the ’183 patent discloses that the second electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material (lines 19-28).
Regarding claim 8, which depends from claim 7: Claim 19 of the ’183 patent discloses that the absolute value of a LUMO energy level of the first material is within a range of 2.91 eV to 3.40 eV and the absolute value of a LUMO energy level of the second material is within a range of 2.60 eV to 2.90 eV (see id).
Regarding claim 19, which depends from claim 1: Claim 19 of the ’183 patent discloses that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material (lines 19-28).
Regarding claim 20, which depends from claim 19: Claim 19 of the ’183 patent discloses that the absolute value of a LUMO energy level of the first material is within a range of 2.91 eV to 3.40 eV and the absolute value of a LUMO energy level of the second material is within a range of 2.60 eV to 2.90 eV (see id.).
Regarding claim 24: Claim 19 of the ’183 patent discloses an organic light emitting display device (line 1), comprising: 24. An organic light emitting display device, comprising:an anode on a substrate (line 2); a first emission part on the anode, the first emission part comprising a first hole transfer layer; a first emission layer, and a first electron transfer layer; an N-type charge generation layer on the first emission part; a second emission part on the N-type charge generation layer, the second emission part comprising a second hole transfer layer, a second emission layer, and a second electron transfer layer; and a cathode on the second emission part, and a first emission control layer in one or both of the first and second emission parts.  Claim 19 of the ’183 patent does not disclose the specific order of the individual layers in the emission parts or the first emission control layer within the emission part(s).  
Shitagaki Figure 5, which incorporates Shitagaki Figure 1B by reference, discloses an organic light emitting display device, comprising: 24. An organic light emitting display device, comprising:an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission control layer (212) on the first hole transfer layer (213); a first emission layer (214) on the first emission control layer (212); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a second emission layer (214) on the second hole transfer layer(212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (214).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to order the ’183 patent’s claim 19 layers in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Regarding claim 25, which depends from claim 24: Claim 19 of the ’183 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (lines 35-38).
Regarding claim 26, which depends from claim 24: Claim 19 of the ’183 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (lines 35-38), but is silent as to the specific LUMO energy levels.  However, claim 3’s limits comprise a difference between LUMOs of 0.4ev (2.9ev – 2.5ev) to 1.2ev (3.2eV – 2.00eV), which overlaps the claimed limitation of 0.50eV to 1.00eV.  Thus, the limitations are an obvious variation over the prior art.
Regarding claim 30, which depends from claim 24: Claim 19 of the ’183 patent discloses that the second electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material (lines 19-28).
Regarding claim 31, which depends from claim 30: Claim 19 of the ’183 patent discloses that the absolute value of a LUMO energy level of the first material is within a range of 2.91 eV to 3.40 eV and the absolute value of a LUMO energy level of the second material is within a range of 2.60 eV to 2.90 eV (lines 21-28).
Regarding claim 42, which depends from claim 24: Claim 19 of the ’183 patent discloses that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material (lines 19-28).
Regarding claim 43, which depends from claim 42: Claim 19 of the ’183 patent discloses that the absolute value of a LUMO energy level of the first material is within a range of 2.91 eV to 3.40 eV and the absolute value of a LUMO energy level of the second material is within a range of 2.60 eV to 2.90 eV (lines 21-28).
Claims 4 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of the ’183 patent in view of Shitagaki. 
Regarding claim 4, which depends from claim 1: Claim 20 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the second hole transfer layer (lines 2-5).
Regarding claim 27, which depends from claim 24: Claim 20 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an absolute value of the highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the first hole transfer layer (lines 2-5).
Claims 5, 6, 17, 18, 28, 29, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’183 patent in view of Shitagaki. 
Regarding claim 5, which depends from claim 1: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer (lines 2-4).
Regarding claim 6, which depends from claim 1: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a hole mobility of the first emission control layer is 1.0x10-1 to 1.0x10-2 times lower than a hole mobility of the second hole transfer layer (lines 2-4).
Regarding claim 17, which depends from claim 1: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses a second emission control layer between the first hole transfer layer and the first emission layer (claim 19, lines 13-15) and a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer (claim 21, lines 2-4).  
Regarding claim 18, which depends from claim 17: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the second emission control layer is greater than an absolute value of a HOMO energy level of the first hole transfer layer (claim 19, lines 14-18).
Regarding claim 28, which depends from claim 24: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer (lines 2-4).
Regarding claim 29, which depends from claim 24: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a hole mobility of the first emission control layer is 1.0x10-1 to 1.0x10-2 times lower than a hole mobility of the first hole transfer layer (lines 2-4).
Regarding claim 40, which depends from claim 24: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses a second emission control layer between the second hole transfer layer and the second emission layer (claim 19, lines 13-15) and a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer (claim 21, lines 2-4).  
Regarding claim 41, which depends from claim 40: Claim 21 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the second emission control layer is greater than an absolute value of a HOMO energy level of the second hole transfer layer (claim 19, lines 14-18).
Claims 9, 10, 21, 22, 32, 33, 44, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of the ’183 patent in view of Shitagaki. 
Regarding claim 9, which depends from claim 7, which depends from claim 1: Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an amount of the second material is higher than an amount of the first material (lines 2-6).
Regarding claim 10, which depends from claim 7, which depends from claim 1:  Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a content of the second material is more than 50wt% of a content of the first material (see lines 2-6). 
Regarding claim 21, which depends from claim 19, which depends from claim 1: Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an amount of the second material is higher than an amount of the first material (lines 2-6).
Regarding claim 22, which depends from claim 19, which depends from claim 1:  Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a content of the second material is more than 50wt% of a content of the first material (see lines 2-6). 
Regarding claim 32, which depends from claim 30, which depends from claim 24: Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an amount of the second material is higher than an amount of the first material (lines 2-6).
Regarding claim 33, which depends from claim 30, which depends from claim 24:  Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a content of the second material is more than 50wt% of a content of the first material (see lines 2-6). 
Regarding claim 44, which depends from claim 42, which depends from claim 24: Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that an amount of the second material is higher than an amount of the first material (lines 2-6).
Regarding claim 45, which depends from claim 42, which depends from claim 24:  Claim 22 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that a content of the second material is more than 50wt% of a content of the first material (see lines 2-6).
Claims 11, 23, 34, and 46  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of the ’183 patent in view of Shitagaki, with evidence from Ishisone, U.S. Pat. Pub. No. 2022/0267668
Regarding claim 11, which depends from claim 7: Claim 28 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that the first electron transfer layer comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives (lines 2-4).  However, neither claim 19 nor claim 28 states that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  Shitagaki discloses that the emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  PCzPCA1, PCzPCA2, PCzPCN1, PVK are carbazoles.  Ishisone specification ¶¶ 312, 316.
Regarding claim 23, which depends from claim 19: Claim 28 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that the first electron transfer layer comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives (lines 2-4).  However, neither claim 19 nor claim 28 states that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  Shitagaki discloses that the emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  PCzPCA1, PCzPCA2, PCzPCN1, PVK are carbazoles.  Ishisone specification ¶¶ 312, 316.
Regarding claim 34, which depends from claim 30: Claim 28 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that the first electron transfer layer comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives (lines 2-4).  However, neither claim 19 nor claim 28 states that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  Shitagaki discloses that the emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  PCzPCA1, PCzPCA2, PCzPCN1, PVK are carbazoles.  Ishisone specification ¶¶ 312, 316.
Regarding claim 46, which depends from claim 42: Claim 28 of the ’183 patent, which depends from claim 19 of the ’183 patent, discloses that the first electron transfer layer comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives (lines 2-4).  However, neither claim 19 nor claim 28 states that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  Shitagaki discloses that the emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  PCzPCA1, PCzPCA2, PCzPCN1, PVK are carbazoles.  Ishisone specification ¶¶ 312, 316.
Claims 12 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’183 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 12, which depends from claim 1: Claim 19 of the ’183 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 35, which depends from claim 24: Claim 19 of the ’183 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 13 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’183 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 13, which depends from claim 1: Claim 19 of the ’183 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 36, which depends from claim 24: Claim 19 of the ’183 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 14 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’183 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 14, which depends from claim 1: Claim 19 of the ’183 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 37, which depends from claim 24: Claim 19 of the ’183 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 15 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’183 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.
Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 15, which depends from claim 1: Claim 19 of the ’183 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 38, which depends from claim 24: Claim 19 of the ’183 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 16 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’183 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.
Heo, Figure 5:

    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 16, which depends from claim 1: Claim 19 of the ’183 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Regarding claim 39, which depends from claim 24: Claim 19 of the ’183 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Claims 1, 3, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’183 patent in view of Shitagaki, with evidence from Hamada, Seo ’219; Yamashita, Murayama, Ma, and Reineke.
Regarding claim 1: Claim 15 of the ’183 patent, which depends from claim 1 of the ’183 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: an anode on a substrate (claim 1, line 2); a first emission part comprising a first emission layer and a first electron transfer layer on the anode (claim 1, lines 3-5); an N-type charge generation layer on the first emission part (claim 1, lines 6-10); a second emission part on the N-type charge generation layer (see id.), the second emission part comprising a second emission layer and a second electron transfer layer (claim 1, lines 6-8); and a cathode on the second emission part (claim 1, line 11).  Neither claim 1 or claim 15 of the ’183 patent discloses the specific order of the individual layers in the emission parts or the first emission control layer within the emission part(s), and thus also does not disclose the HOMO energy level relationship.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to order the ’183 patent’s claim 1 layers, and include the hole transfer layers and the first emission control layer, in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 1.
Regarding claim 3, which depends from claim 1: Claim 15 of the ’183 patent discloses an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV (claim 15, lines 2-6).
Regarding claim 24: Claim 15 of the ’183 patent, which depends from claim 1 of the ’183 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: 24. An organic light emitting display device, comprising:an anode on a substrate (claim 1, line 2); a first emission part on the anode (claim 1, lines 3-5), the first emission part comprising a first emission layer and a first electron transfer layer (id); an N-type charge generation layer on the first emission part (claim 1, lines 6-10); a second emission part on the N-type charge generation layer (see id), the second emission part comprising a second emission layer and a second electron transfer layer (claim 1, lines 6-8); and a cathode on the second emission part (claim 1, line 11).  Claim 15 of the ’183 patent does not disclose the specific order of the individual layers in the emission parts or the first emission control layer within the emission part(s), and thus also does not disclose the HOMO energy level relationship.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to order the ’183 patent’s claim 1 layers, and include the hole transfer layers and the first emission control layer, in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 24.
Regarding claim 26, which depends from claim 24: Claim 15 of the ’183 patent discloses an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV (claim 15, lines 2-6).

Double patenting rejections based on U.S. Pat. No. 10,665,807
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Pat. No. 10,665,807 [hereinafter “the ’807 patent”].
Regarding claim 1: Claim 23 of the ’807 patent, which depends from claim 20 of the ’807 patent, discloses an organic light emitting display device (claim 20, line 1), comprising: an anode on a substrate (claim 20, line 2); a first hole transfer layer on the anode (claim 20, line 3); a first emission layer on the first hole transfer layer (claim 20, lines 4-6); a first electron transfer layer on the first emission layer (claim 20, line 7); an N-type charge generation layer on the first electron transfer layer (claim 20, lines 8-9); a second hole transfer layer on the N-type charge generation layer (claim 20, lines 10-11); a first emission control layer on the second hole transfer layer (claim 20, lines 12-13), an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the second hole transfer layer (claim 23, lines 2-5); a second emission layer on the first emission control layer (claim 20, lines 14-15); a second electron transfer layer on the second emission layer (claim 20, lines 16-17); and a cathode on the second electron transfer layer (claim 20, line 19).
Regarding claim 2, which depends from claim 1: Claim 20 of the ’807 patent discloses a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (claim 20, lines 20-23).
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent.
Regarding claim 24: Claim 21 of the ’807 patent, which depends from claim 20 of the ’807 patent, discloses an organic light emitting display device (claim 20, line 1), comprising: an anode on a substrate (claim 20, line 2); a first hole transfer layer on the anode (claim 20, line 3); a first emission control layer on the first hole transfer layer (claim 20, lines 4-5), an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the first hole transfer layer (claim 21, lines 2-5); a first emission layer on the first emission control layer (claim 20, line 6); a first electron transfer layer on the first emission layer (claim 20, line 7); an N-type charge generation layer on the first electron transfer layer (claim 20, lines 8-9); a second hole transfer layer on the N-type charge generation layer (claim 20, lines 10-11); a second emission layer on the second hole transfer layer (claim 20, lines 12-15); a second electron transfer layer on the second emission layer (claim 20, lines 16-17); and a cathode on the second electron transfer layer (claim 20, line 19).
Regarding claim 25, which depends from claim 24: Claim 21 of the ’807 patent discloses a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (claim 20, lines 20-23).
Claims 4-6, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent, and further in view of Shitagaki with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke.
Regarding claim 4, which depends from claim 1: Claim 23 of the ’807 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the second hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the second hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the second hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 5, which depends from claim 1: Claim 23 of the ’807 patent does not disclose a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 6, which depends from claim 1: Claim 23 of the ’807 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 17, which depends from claim 1: Claim 23 of the ’807 patent discloses a second emission control layer between the first hole transfer layer and the first emission layer (claim 20, lines 4-6) but is silent as to whether a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the first hole transfer layer (213) and the first emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the first hole transfer layer, because the second emission control layer slows the transmission of holes to the first light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 18, which depends from claim 17: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the first hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 18.
Claims 7-11 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent, and further in view of Seo, Kim, and Lee.
Regarding claim 7, which depends from claim 1: Claim 23 of the ’807 patent  discloses that the second electron transfer layer includes a first material and a second material (claim 20, lines 17-18), but is silent as to whether an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 23 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 8, which depends from claim 7: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 9, which depends from claim 7: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 10, which depends from claim 7: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 11, which depends from claim 7: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 19, which depends from claim 1: Claim 23 of the ’807 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 23 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 20, which depends from claim 19: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 21, which depends from claim 19: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 22, which depends from claim 19: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 23, which depends from claim 19: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 12, which depends from claim 1: Claim 23 of the ’807 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 13, which depends from claim 1: Claim 23 of the ’807 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 14, which depends from claim 1: Claim 23 of the ’807 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.
Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 15, which depends from claim 1: Claim 23 of the ’807 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’807 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.
Heo, Figure 5:
    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 16, which depends from claim 1: Claim 23 of the ’807 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Claims 27-29, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent, and further in view of Shitagaki with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke.
Regarding claim 27, which depends from claim 24: Claim 21 of the ’807 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the first hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the first hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the first hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 28, which depends from claim 24: Claim 21 of the ’807 patent does not disclose that a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 29, which depends from claim 24: Claim 21 of the ’807 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 40, which depends from claim 24: Claim 21 of the ’807 patent discloses a second emission control layer between the second hole transfer layer and the second emission layer (claim 20, lines 12-15), but is silent as to whether a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the second hole transfer layer (213) and the second emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the second hole transfer layer, because the second emission control layer slows the transmission of holes to the second light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 41, which depends from claim 40: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the second hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 41.
Claims 30-34 and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent, and further in view of Seo, Kim, and Lee.
Regarding claim 30, which depends from claim 24: Claim 21 of the ’807 patent discloses that the second electron transfer layer includes a first material and a second material (claim 20, lines 17-18), but is silent as to whether an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 21 of the ’807 patent to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 31, which depends from claim 30: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 32, which depends from claim 30: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 33, which depends from claim 30: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 34, which depends from claim 30: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 42, which depends from claim 24: Claim 21 of the ’807 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 21 of the ’807 patent to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 43, which depends from claim 42: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 44, which depends from claim 42: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 45, which depends from claim 42: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 46, which depends from claim 42: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 35, which depends from claim 24: Claim 21 of the ’807 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 36, which depends from claim 24: Claim 21 of the ’807 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 37, which depends from claim 24: Claim 21 of the ’807 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.
Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 38, which depends from claim 24: Claim 21 of the ’807 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’807 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.
Heo, Figure 5:
    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 39, which depends from claim 24: Claim 21 of the ’807 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Claims 1, 3, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the ’807 patent in view of Shitagaki, with evidence from Hamada, Seo ’219; Yamashita, Murayama, Ma, and Reineke.
Regarding claim 1: Claim 25 of the ’807 patent, which depends from claim 20 of the ’807 patent, discloses an organic light emitting display device (claim 20, line 1), comprising: an anode on a substrate (claim 20, line 2); a first hole transfer layer on the anode (claim 20, line 3); a first emission layer on the first hole transfer layer (claim 20, lines 4-6); a first electron transfer layer on the first emission layer (claim 20, line 7); an N-type charge generation layer on the first electron transfer layer (claim 20, lines 8-9); a second hole transfer layer on the N-type charge generation layer (claim 20, lines 10-11); a first emission control layer on the second hole transfer layer (claim 20, lines 12-13); a second emission layer on the first emission control layer (claim 20, lines 14-15); a second electron transfer layer on the second emission layer (claim 20, lines 16-17); and a cathode on the second electron transfer layer (claim 20, line19).  Neither claim 20 nor claim 25 of the ’807 patent discloses an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 1.
Regarding claim 3, which depends from claim 1: Claim 25 of the ’807 patent discloses an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV (claim 25, lines 2-6).
Regarding claim 24: Claim 25 of the ’807 patent, which depends from claim 20 of the ’807 patent, discloses an organic light emitting display device (claim 20, line 1), comprising: 24. An organic light emitting display device, comprising:an anode on a substrate (claim 20, line 2); a first hole transfer layer on the anode (claim 20, line 3); a first emission control layer on the first hole transfer layer (claim 20, lines 4-5); a first emission layer on the first emission control layer (claim 20, line 6); a first electron transfer layer on the first emission layer (claim 20, line 7); an N-type charge generation layer on the first electron transfer layer (claim 20, lines 8-9); a second hole transfer layer on the N-type charge generation layer (claim 20, lines 10-11); a second emission layer on the second hole transfer layer (claim 20, lines 12-15); a second electron transfer layer on the second emission layer (claim 20, lines 16-17); and a cathode on the second electron transfer layer (claim 20, line 19).  Neither claim 20 nor claim 25 disclose an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 24.
Regarding claim 26, which depends from claim 24: Claim 25 of the ’807 patent discloses an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV (claim 25, lines 2-6).
Double patenting rejections based on U.S. Pat. No. 10,978,656
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Pat. No. 10,978,656 [hereinafter “the ’656 patent”].
Regarding claim 1: Claim 12 of the ’656 patent, which depends from claim 1 of the ’656 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: an anode on a substrate (claim 1, line 5); a first hole transfer layer on the anode (claim 1, line 6); a first emission layer on the first hole transfer layer (claim 1, line 7); a first electron transfer layer on the first emission layer (claim 1, line 9); an N-type charge generation layer on the first electron transfer layer (claim 1, lines 10-11); a second hole transfer layer on the N-type charge generation layer (claim 1, lines 12-13); a first emission control layer on the second hole transfer layer (claim 12, lines 2-3), an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the second hole transfer layer (claim 12, lines 4-7); a second emission layer on the first emission control layer (claim 1, line 14, claim 12, lines 2-3); a second electron transfer layer on the second emission layer (claim 1, lines 17-18); and a cathode on the second electron transfer layer (claim 1, line 19).
Regarding claim 2, which depends from claim 1: Claim 1 of the ’656 patent discloses a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (claim 1, lines 20-23).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’656 patent.
Regarding claim 5, which depends from claim 1: Claim 13 of the ’656 patent, which depends from claim 12 of the ’656 patent, which depends from claim 1 of the ’656 patent, discloses a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer (claim 13, lines 2-3).
  Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent.
Regarding claim 24: Claim 14 of the ’656 patent, which depends from claim 1 of the ’656 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: an anode on a substrate (claim 1, line 5); a first hole transfer layer on the anode (claim 1, line 6); a first emission control layer on the first hole transfer layer (claim 14, lines 2-3, claim 1, lines 6-7), an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the first hole transfer layer (claim 14, lines 3-7); a first emission layer on the first emission control layer (claim 1, line 7; claim 14, lines 2-3); a first electron transfer layer on the first emission layer (claim 1, line 9); an N-type charge generation layer on the first electron transfer layer (claim 1, lines 10-11); a second hole transfer layer on the N-type charge generation layer (claim 1, lines 12-13); a second emission layer on the second hole transfer layer (claim 1, line 14); a second electron transfer layer on the second emission layer (claim 1, line 17-18); and a cathode on the second electron transfer layer (claim 1, line 19).
Regarding claim 25, which depends from claim 24: Claim 1 of the ’656 patent discloses a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV (claim 1, lines 20-23).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’656 patent.
Regarding claim 28, which depends from claim 24: Claim 15 of the ’656 patent, which depends from claim 14 of the ’656 patent, which depends from claim 1 of the ’656 patent, discloses a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer (claim 15, lines 2-3).
Claims 4, 6, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent, and further in view of Shitagaki with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke.
Regarding claim 4, which depends from claim 1: Claim 12 of the ’656 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the second hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the second hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the second hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 6, which depends from claim 1: Claim 12 of the ’656 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 17, which depends from claim 1: Claim 12 of the ’656 patent does not disclose a second emission control layer between the first hole transfer layer and the first emission layer and a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the first hole transfer layer (213) and the first emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the first hole transfer layer, because the second emission control layer slows the transmission of holes to the first light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 18, which depends from claim 17: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the first hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 18.
Claims 7-11 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent, and further in view of Seo, Kim, and Lee.
Regarding claim 7, which depends from claim 1: Claim 12 of the ’656 patent  does not disclose that the second electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 12 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 8, which depends from claim 7: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 9, which depends from claim 7: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 10, which depends from claim 7: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 11, which depends from claim 7: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 19, which depends from claim 1: Claim 12 of the ’656 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 12 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 20, which depends from claim 19: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 21, which depends from claim 19: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 22, which depends from claim 19: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 23, which depends from claim 19: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 12, which depends from claim 1: Claim 12 of the ’656 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 13, which depends from claim 1: Claim 12 of the ’656 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 14, which depends from claim 1: Claim 12 of the ’656 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.
Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 15, which depends from claim 1: Claim 12 of the ’656 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’656 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.






Heo, Figure 5:

    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 16, which depends from claim 1: Claim 12 of the ’656 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Claims 27, 29, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent, and further in view of Shitagaki with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke.
Regarding claim 27, which depends from claim 24: Claim 14 of the ’656 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the first hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the first hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the first hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 29, which depends from claim 24: Claim 14 of the ’656 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 40, which depends from claim 24: Claim 14 of the ’656 patent does not disclose a second emission control layer between the second hole transfer layer and the second emission layer and a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the second hole transfer layer (213) and the second emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the second hole transfer layer, because the second emission control layer slows the transmission of holes to the second light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 41, which depends from claim 40: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the second hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 41.
Claims 30-34 and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent, and further in view of Seo, Kim, and Lee.
Regarding claim 30, which depends from claim 24: Claim 14 of the ’656 patent does not disclose that the second electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 14 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 31, which depends from claim 30: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 32, which depends from claim 30: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 33, which depends from claim 30: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 34, which depends from claim 30: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 42, which depends from claim 24: Claim 14 of the ’656 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 14 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 43, which depends from claim 42: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 44, which depends from claim 42: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 45, which depends from claim 42: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 46, which depends from claim 42: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 35, which depends from claim 24: Claim 14 of the ’656 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 36, which depends from claim 24: Claim 14 of the ’656 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 37, which depends from claim 24: Claim 14 of the ’656 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.


Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 38, which depends from claim 24: Claim 14 of the ’656 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’656 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.
Heo, Figure 5:

    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 39, which depends from claim 24: Claim 14 of the ’656 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Claims 1, 3, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Pat. No. 10,978,656 [hereinafter “the ’656 patent”], and further in view of Shitagaki, with evidence from Hamada, Seo ’219; Yamashita, Murayama, Ma, and Reineke.
Regarding claim 1: Claim 2 of the ’656 patent, which depends from claim 1 of the ’656 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: an anode on a substrate (claim 1, line 5); a first hole transfer layer on the anode (claim 1, line 6); a first emission layer on the first hole transfer layer (claim 1, line 7); a first electron transfer layer on the first emission layer (claim 1, line 9); an N-type charge generation layer on the first electron transfer layer (claim 1, lines 10-11); a second hole transfer layer on the N-type charge generation layer (claim 1, lines 12-13); a second emission layer on second hole transfer layer (claim 1, line 14); a second electron transfer layer on the second emission layer (claim 1, lines 17-18); and a cathode on the second electron transfer layer (claim 1, line 19).  Neither claim 1 nor claim 2 discloses a first emission control layer on the second hole transfer layer, an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the second hole transfer layer. 
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to include the first emission control layer in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 1.
Regarding claim 3, which depends from claim 1: Claim 2 of the ’656 patent discloses an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV (claim 2, lines 2-6).
Regarding claim 24: Claim 2 of the ’656 patent, which depends from claim 1 of the ’656 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: an anode on a substrate (claim 1, line 5); a first hole transfer layer on the anode (claim 1, line 6); a first emission layer on the first hole transfer layer (claim 1, line 7); a first electron transfer layer on the first emission layer (claim 1, line 9); an N-type charge generation layer on the first electron transfer layer (claim 1, lines 10-11); a second hole transfer layer on the N-type charge generation layer (claim 1, lines 12-13); a second emission layer on the second hole transfer layer (claim 1, line 14); a second electron transfer layer on the second emission layer (claim 1, line 17-18); and a cathode on the second electron transfer layer (claim 1, line 19).  Neither claim 1 nor claim 2 discloses a first emission control layer on the first hole transfer layer, an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer being greater than an absolute value of a HOMO energy level of the first hole transfer layer.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to include the first emission control layer, in the order disclosed, by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 24.
Regarding claim 26, which depends from claim 24: Claim 2 of the ’656 patent discloses an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV (claim 2, lines 2-6).
Double patenting rejections based on U.S. Pat. No. 9,831,454
Claims 1, 2, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Pat. No. 9,831,454 [hereinafter “the ’454 patent”], and further in view of Shitagaki, with evidence from Hamada, Seo ’219; Yamashita, Murayama, Ma, and Reineke.
Regarding claim 1: Claim 3 of the ’454 patent, which depends from claim 1 of the ’454 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: a first layer on a first electrode, the first layer including a first emission layer and a first electron transfer layer (claim 1, lines 2-3); an N-type charge generation layer on the first electron transfer layer (see claim 1, lines 2-6, 8, 9); a second layer on the N-type charge generation layer (claim 1, lines 8-9), the second layer comprising a second emission layer and a second electron transfer layer (claim 1, lines 4-); and a second electrode on the second layer (claim 1, line 7).  Neither claim 1 nor claim 2 of the ’454 discloses that the first electrode is an anode or that the second electrode is a cathode.  Neither claim 1 nor claim 3 discloses the emission control layer or hole transfer layers, or the relationship between the emission control layer and a second hole layer.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to include the anode, the cathode, the first emission control layer, and the hole transfer layers, in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 1.
Regarding claim 2, which depends from claim 1: Claim 3 of the ’454 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is greater than 0.4eV (claim 3, lines 2-5), which overlaps the claimed limitation of 0.50eV to 1.00eV.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 24: Claim 3 of the ’454 patent, which depends from claim 1 of the ’454 patent, discloses an organic light emitting display device (claim 1, line 1), comprising: a first layer on a first electrode, the first layer including a first emission layer and a first electron transfer layer (claim 1, lines 2-3); an N-type charge generation layer on the first electron transfer layer (see claim 1, lines 2-6, 8, 9); a second layer on the N-type charge generation layer (claim 1, lines 8-9), the second layer comprising a second emission layer and a second electron transfer layer (claim 1, lines 4-); and a second electrode on the second layer (claim 1, line 7).  Neither claim 1 nor claim 2 of the ’454 discloses that the first electrode is an anode or that the second electrode is a cathode.  Neither claim 1 nor claim 3 discloses the emission control layer or hole transfer layers, or the relationship between the emission control layer and a second hole layer.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to include the anode, the cathode, the first emission control layer, and the hole transfer layers, in the order disclosed, by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 24.
Regarding claim 25, which depends from claim 24: Claim 3 of the ’454 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is greater than 0.4eV (claim 3, lines 2-5), which overlaps the claimed limitation of 0.50eV to 1.00eV.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 4-6, 17, 18, 27-29, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent, and further in view of Shitagaki with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke.
Regarding claim 4, which depends from claim 1: Claim 3 of the ’454 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the second hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the second hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the second hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 5, which depends from claim 1: Claim 3 of the ’454 patent does not disclose a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 6, which depends from claim 1: Claim 3 of the ’454 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 17, which depends from claim 1: Claim 3 of the ’454 patent does not disclose a second emission control layer between the first hole transfer layer and the first emission layer and a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the first hole transfer layer (213) and the first emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the first hole transfer layer, because the second emission control layer slows the transmission of holes to the first light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 18, which depends from claim 17: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the first hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 18.
Regarding claim 27, which depends from claim 24: Claim 3 of the ’454 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the first hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the first hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the first hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 28, which depends from claim 24: Claim 3 of the ’454 patent does not disclose that a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 29, which depends from claim 24: Claim 3 of the ’454 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 40, which depends from claim 24: Claim 3 of the ’454 patent does not disclose a second emission control layer between the second hole transfer layer and the second emission layer and a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the second hole transfer layer (213) and the second emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the second hole transfer layer, because the second emission control layer slows the transmission of holes to the second light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 41, which depends from claim 40: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the second hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 41.

Claims 7-11, 19-23, 30-34, and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent, and further in view of Seo, Kim, and Lee.
Regarding claim 7, which depends from claim 1: Claim 3 of the ’454 patent does not disclose that the second electron transfer layer includes a first material and a second material or that an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 3 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 8, which depends from claim 7: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 9, which depends from claim 7: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 10, which depends from claim 7: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 11, which depends from claim 7: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 19, which depends from claim 1: Claim 3 of the ’454 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 3 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 20, which depends from claim 19: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 21, which depends from claim 19: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 22, which depends from claim 19: Seo discloses that a content of the second material (Alq3) is more than 50 wt%.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 23, which depends from claim 19: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 30, which depends from claim 24: Claim 3 of the ’454 patent does not disclose that the second electron transfer layer includes a first material and a second material or that an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 3 of the ’454 patent to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 31, which depends from claim 30: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 32, which depends from claim 30: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 33, which depends from claim 30: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 34, which depends from claim 30: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 42, which depends from claim 24: Claim 3 of the ’454 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 3 of the ’454 patent to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 43, which depends from claim 42: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 44, which depends from claim 42: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 45, which depends from claim 42: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 46, which depends from claim 42: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claims 12 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 12, which depends from claim 1: Claim 3 of the ’454 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 35, which depends from claim 24: Claim 3 of the ’454 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 13 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 13, which depends from claim 1: Claim 3 of the ’454 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 36, which depends from claim 24: Claim 3 of the ’454 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 14 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 14, which depends from claim 1: Claim 3 of the ’454 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 37, which depends from claim 24: Claim 3 of the ’454 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 15 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.




Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 15, which depends from claim 1: Claim 3 of the ’454 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 38, which depends from claim 24: Claim 3 of the ’454 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 16 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’454 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.
Heo, Figure 5:
    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 16, which depends from claim 1: Claim 3 of the ’454 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Regarding claim 39, which depends from claim 24: Claim 3 of the ’454 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Double patenting rejections based on U.S. Pat. No. 10,243,158
Claims 1, 3, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Pat. No. 10,243,158 [hereinafter “the ’158 patent”], and further in view of Shitagaki, with evidence from Hamada, Seo ’219; Yamashita, Murayama, Ma, and Reineke.
Regarding claim 1: Claim 12 of the ’158 patent, which depends from claim 10 of the ’158 patent, discloses an organic light emitting display device (claim 10, line 1), comprising: a first layer on a first electrode, the first layer including a first emission layer and a first electron transfer layer (claim 10, lines 2-3); an N-type charge generation layer on the first electron transfer layer (see claim 10, lines 2-7); a second layer on the N-type charge generation layer (claim 10, lines 4-7); and a second electrode on the second layer (claim 10, line 5).  Neither claim 10 nor claim 12 of the ’158 discloses that the first electrode is an anode or that the second electrode is a cathode, or the details relating to the second layer.  Neither claim 10 nor claim 12 discloses the emission control layer or hole transfer layers, or the relationship between the emission control layer and a second hole layer.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to include the anode, cathode, first emission control layer, and the second layer in the order disclosed by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 1.
Regarding claim 2, which depends from claim 1: Claim 12 of the ’158 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is greater than 0.4eV (claim 12, lines 2-4), which overlaps the claimed limitation of 0.50eV to 1.00eV.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 24: Claim 12 of the ’158 patent, which depends from claim 10 of the ’158 patent, discloses an organic light emitting display device (claim 10, line 1), comprising: a first layer on a first electrode, the first layer including a first emission layer and a first electron transfer layer (claim 10, lines 2-3); an N-type charge generation layer on the first electron transfer layer (see claim 10, lines 4-7); a second layer on the N-type charge generation layer (id.); and a second electrode on the second layer (claim 10, line 5).  Neither claim 10 nor claim 12 of the ’158 discloses that the first electrode is an anode or that the second electrode is a cathode.  Neither claim 10 nor claim 12 discloses the emission control layer or hole transfer layers, or the relationship between the emission control layer and a second hole layer.
Shitagaki Figure 5, which incorporates by reference its first embodiment, including Shitagaki Figure 1B, discloses an organic light emitting display device, comprising: an anode (202) on a substrate (201); a first hole transfer layer (213) on the anode (202); a first emission layer (214) on the first hole transfer layer (213); a first electron transfer layer (215) on the first emission layer (214); a charge generation layer (513) on the first electron transfer layer (215); a second hole transfer layer (212) on the charge generation layer (513); a first emission control layer (212) on the second hole transfer layer (213); a second emission layer (214) on the first emission control layer (212); a second electron transfer layer (215) on the second emission layer (214); and a cathode (204) on the second electron transfer layer (215).  Shitagaki specification ¶¶ 136-143, 125, 70-124.  One having ordinary skill in the art at a time before the effective filing date would be motivated to include the anode, the cathode, the first emission control layer, and the second layer, in the order disclosed, by Shitagaki because the modification would have involved the use of a known arrangement used in making an organic light emitting device.
Shitagaki suggests but does not specifically disclose that the first emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the first emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the first emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the hole transport materials are the same as the first material of the first emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the first emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 24.
Regarding claim 25, which depends from claim 24: Claim 12 of the ’158 patent discloses that a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is greater than 0.4eV (claim 12, lines 2-4), which overlaps the claimed limitation of 0.50eV to 1.00eV.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 4-6, 17, 18, 27-29, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent, and further in view of Shitagaki with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke.
Regarding claim 4, which depends from claim 1: Claim 12 of the ’158 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the second hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the second hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the second hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 5, which depends from claim 1: Claim 12 of the ’158 patent does not disclose a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 6, which depends from claim 1: Claim 12 of the ’158 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the second hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 17, which depends from claim 1: Claim 12 of the ’158 patent does not disclose a second emission control layer between the first hole transfer layer and the first emission layer and a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the first hole transfer layer (213) and the first emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the first hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the first hole transfer layer, because the second emission control layer slows the transmission of holes to the first light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 18, which depends from claim 17: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the first hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the first hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the first hole transfer layer (212) would be present.  This renders obvious claim 18.
Regarding claim 27, which depends from claim 24: Claim 12 of the ’158 patent does not disclose that the absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV greater than the absolute value of a HOMO energy level of the first hole transfer layer.
The materials suggested for use in Shitagaki generally disclose, with evidence from Hamada, Seo ’219, Yamashita, Murayama, Ma, and Reineke, that an absolute value of a highest occupied molecular orbital (HOMO) energy level of the first emission control layer is 0.10eV to 0.50eV larger than an absolute value of a HOMO energy level of the first hole transfer layer.  See the table above, which summarizes data from Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).  Furthermore, the examples in paragraphs 180 (NPB:OXD-7 = 1:0.05), 181 (hole transport layer, NPB), and 187 (NPB:OXD-7 = 1:0.10), the absolute value of the HOMO of the first hole transfer layer is 5.4 eV (NPB, see chart above), and the absolute value of the HOMO of the first emission control layer is 5.5 eV (0.9*5.4 eV (NPB) +0.1*6.4 eV (OXD-7, see chart above) = 5.5 eV).  Therefore, the difference in this case is 0.1 eV, which is in the claimed range.
Regarding claim 28, which depends from claim 24: Claim 12 of the ’158 patent does not disclose that a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 29, which depends from claim 24: Claim 12 of the ’158 patent does not disclose the degree to which a hole mobility of the first emission control layer is lower than a hole mobility of the first hole transfer layer.
Shitagaki, directed to similar subject matter, suggests that the hole mobility of the first emission control layer is lower than the hole mobility of the first hole transfer layer, because the first emission control layer slows the transmission of holes to the light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the first emission control layer to have a hole mobility that is less than the hole mobility of the first hole transfer layer.  This would overlap the claim requirements that the hole mobility of the first emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the first hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 40, which depends from claim 24: Claim 12 of the ’158 patent does not disclose a second emission control layer between the second hole transfer layer and the second emission layer and a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.
Shitagaki discloses a second emission control layer (212) between the second hole transfer layer (213) and the second emission layer (214).  Shitagaki specification ¶¶ 76, 125, 135, 136.  Shitagaki does not specifically disclose that a hole mobility of the second emission control layer is lower than a hole mobility of the second hole transfer layer.  Furthermore, a search of the U.S. Patent and U.S. Patent Publications databases and Google Scholar and Google search engines does not yield the hole mobilities of BCP, BPhen, OXD-7, TAZ01 or t-BuTAZ.  However, Shitagaki does suggest that the hole mobility of the second emission control layer is lower than the hole mobility of the second hole transfer layer, because the second emission control layer slows the transmission of holes to the second light emitting layer.  See Shitagaki specification ¶¶ 97, 98.  For these reasons, it would have been obvious to one of ordinary skill in the art to design the second emission control layer to have a hole mobility that is less than the hole mobility of the second hole transfer layer.  This would overlap the claim requirements that the hole mobility of the second emission control layer is 1.0X10-1 to 1.0X10-2 times lower than a hole mobility of the second hole transfer layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 41, which depends from claim 40: Shitagaki suggests but does not specifically disclose that the second emission control layer (212) has an absolute value of a highest occupied molecular orbital (HOMO) energy level which is greater than an absolute value of a HOMO energy level of the second hole transfer layer (212).  Id. ¶¶ 84-101.  Shitagaki discloses materials for the second emission control layer (213) and the hole transfer layers (212), but not their specific HOMO values or the relationship between the HOMO values.  Id. ¶¶ 85-87, 102, 103.
Shitagaki discloses that the second emission control layer (212) comprises two materials.  The first material can be selected from MTDATA, TDATA, DPAB, DNTPD, DPA3B, PCzPCA1, PCzPCA2, PCzPCN1, NPB, TPD, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶ 85.  The second material can be selected from OXD-7, PBD, TAZ01, t-BuTAZ, BCP, and BPhen.  Id. ¶ 87.  As for the first hole transport layer (213), the materials can be selected from NPB, TPD, DFLDPBi, PSPB, PVK, PVTPA, PTPDMA, Poly-TPD.  Id. ¶¶ 102, 103.
The following table draws from the HOMO values for certain materials of those listed above, with the others not being available (N/A) in the U.S. PTO databases:
Emission Control Layer, 1st material
HOMO eV (absolute) 
Emission Control layer, 2nd material
HOMO eV (absolute) 
Hole transport layer

HOMO eV (absolute) 
MDATA (5.0 eV)
OXD-7 (6.4 eV)
NPB (5.4 eV)
TDATA (N/A)
PBD (6.2 eV)
TPD (5.25 eV)
DPAB (5.23 eV)
TAZ01 (N/A)
DFLDPBi (N/A)
DNTPD (5.14 eV)
t-BuTAZ (N/A)
BSPB (N/A)
DPA3B (N/A)
BCP (6.1 eV)
PVK (5.6-5.9 eV)
PCzPCA1 (5.17 eV)
BPhen (6.4 eV)
PVTPA (N/A)
PCzPCA2 (5.08 eV)

PTPDMA (N/A)
PCZPCN1 (5.15 eV)

Poly-TPD (5.4 eV)
NPB (5.4 eV)


TPD (5.25 eV)


PVK (5.6-5.9 eV)


PVTPA (N/A)


PTPDMA (N/A)


Poly-TPD (5.4 eV)



Hamada Table 2 (MTDATA, NPB); Seo ’219 Table 4 (DPAB, DNTPD, PCzPCA1, PCzPCA2, PCzPCN1, TPD); Yamashita specification ¶ 111 (PVK); Murayama specification ¶ 130 (poly-TPD); Ma Table 3 (OXD-7, PBD, BCP); Reineke specification ¶ 208 (BPhen).
A number of the second hole transport materials are the same as the first material of the second emission control layer.  The second material has a higher HOMO than these materials.  Therefore, when combined, one having ordinary skill in the art would have reason to believe that the claim requirements of the second emission control layer (212) having an absolute value of a highest occupied molecular orbital (HOMO) energy level which is larger than an absolute value of a HOMO energy level of the second hole transfer layer (212) would be present.  This renders obvious claim 41.

Claims 7-11, 19-23, 30-34, and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent, and further in view of Seo, Kim, and Lee.
Regarding claim 7, which depends from claim 1: Claim 12 of the ’158 patent does not disclose that the second electron transfer layer includes a first material and a second material or that an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 12 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 8, which depends from claim 7: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 9, which depends from claim 7: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 10, which depends from claim 7: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 11, which depends from claim 7: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 19, which depends from claim 1: Claim 12 of the ’158 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 12 to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 20, which depends from claim 19: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 21, which depends from claim 19: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 22, which depends from claim 19: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 23, which depends from claim 19: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 30, which depends from claim 24: Claim 12 of the ’158 patent does not disclose that the second electron transfer layer includes a first material and a second material or that an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a second electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 12 of the ’158 patent to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 31, which depends from claim 30: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 32, which depends from claim 30: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 33, which depends from claim 30: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 34, which depends from claim 30: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Regarding claim 42, which depends from claim 24: Claim 12 of the ’158 patent does not disclose that the first electron transfer layer includes a first material and a second material and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.
Seo Figure 5 in view of Seo Figures 1 and 2A, Examples 2 and 3, with evidence from Lee and Kim, disclose a first electron transfer layer (121) comprising a first material and a second material, and an absolute value of a LUMO energy level of the first material is different from an absolute value of a LUMO energy level of the second material.  Seo specification ¶¶ 157, 158, 67-77, 92, 100, 102-111, 117, 215-251; Kim pages 5532-33 and Table I (see compound 3); Lee page 1243.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 12 of the ’158 patent to use the Seo design because Seo extends the lifetime of the OLED device.
Regarding claim 43, which depends from claim 42: Seo with evidence from Kim and Lee discloses the absolute value of the LUMO energy level of the first material (TPQ) is within a range of 2.91 eV to 3.40 eV (TPQ: 3.19 eV), and the absolute value of the LUMO energy level of the second material (Alq3) is within a range of 2.60 eV to 2.90 eV (Alq3: 2.7 eV).  Note that the LUMO of C545T is very close to the low range of the claim requirement. (C545T: 2.9 eV).
Regarding claim 44, which depends from claim 42: Seo discloses that an amount of the second material (Alq3) is higher than an amount of the first material.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 45, which depends from claim 42: Seo discloses that a content of the second material (Alq3) is more than 50 wt% of the total.  Seo Tables 1, 3.  See also Seo specification ¶ 67.  Note that while Seo uses weight and molar weight interchangeably, TPQ and Alq3 are similar in molecular weight (434 vs. 459).  Given the differences in content of the control layer/electron transport layer (121), the differences between weight percentages and molar weight percentages would not change the outcome.
Regarding claim 46, which depends from claim 42: Seo discloses that the first material comprises one among anthracene derivatives, triazine derivatives, and carbazole derivatives.  See, e.g., Seo specification ¶ 102.
Claims 12 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent in view of Shitagaki, and further in view of Lee, U.S. Pat. Pub. No. 2015/0255741.
Regarding claim 12, which depends from claim 1: Claim 12 of the ’158 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 35, which depends from claim 24: Claim 12 of the ’158 patent is silent as to whether the first hole transfer layer includes a P-type hole transfer layer doped with a P-type dopant.  
Lee discloses a hole transport auxiliary layer that include a p-type dopant.  Lee Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a p-type hole transfer layer doped with a p-type dopant because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 13 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent in view of Shitagaki, and further in view of Liao, U.S. Pat. Pub. No. 2003/0170491, Figure 7.

    PNG
    media_image15.png
    446
    527
    media_image15.png
    Greyscale

Regarding claim 13, which depends from claim 1: Claim 12 of the ’158 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 36, which depends from claim 24: Claim 12 of the ’158 patent does not disclose that the first emission layer and the second emission layer include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao Figure 7 discloses a tandem OLED diode for use in an OLED display device, in which the first emission layer (220.1) and the second emission layer (220.2) include one or more of a red emitting layer, a green emitting layer, and a blue emitting layer.  Liao specification ¶ 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liao design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 14 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent in view of Shitagaki, and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 5 and 1.
Li Figures 1, 5: 
    PNG
    media_image12.png
    291
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    426
    332
    media_image13.png
    Greyscale
 
Regarding claim 14, which depends from claim 1: Claim 12 of the ’158 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 37, which depends from claim 24: Claim 12 of the ’158 patent is silent as to whether the first emission layer and the second emission layer emit light having a same color.
 Li, directed to similar subject matter, discloses that the first emission layer and the second emission layer emit light having a same color.  Li ¶ 40 (white).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 15 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent in view of Shitagaki, and further in view of Boroson, U.S. Pat. Pub. No. 2007/0001588, Figure 1.
Boroson, Figure 1:

    PNG
    media_image14.png
    531
    520
    media_image14.png
    Greyscale

Regarding claim 15, which depends from claim 1: Claim 12 of the ’158 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 38, which depends from claim 24: Claim 12 of the ’158 patent does not disclose a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel, 79Attorney Docket No. 5706-0370PUS4wherein the first emission layer and the second emission layer include a red emitting layer, a green emitting layer, and a blue emitting layer in each of the plurality of pixels.
Boroson Figure 1 discloses a tandem OLED pixel including a plurality of pixels having a red subpixel, a green subpixel, and a blue subpixel (115a, 115b, 115c); an anode (110a-110d) on the substrate (150); a first emission layer (120.1) in the red subpixel, the green subpixel, and the blue subpixel; a second emission layer (120.2) in the red subpixel, the green subpixel, and the blue subpixel.  Boroson specification ¶¶ 35-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Boroson subpixels arrangement in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 16 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’158 patent in view of Shitagaki, and further in view of Heo, U.S. Pat. Pub. No. 2014/0091289, Figure 5.
Heo, Figure 5:
    PNG
    media_image16.png
    759
    387
    media_image16.png
    Greyscale

Regarding claim 16, which depends from claim 1: Claim 12 of the ’158 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Regarding claim 39, which depends from claim 24: Claim 12 of the ’158 patent, does not disclose a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.
Heo Figure 5, directed to a tandem OLED for use in an OLED display device, discloses the use of a charge generation layer (222) which comprises a P-type charge generation layer (222b) on an N-type charge generation layer (222a).  Heo specification ¶¶ 54, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a P-type charge generation layer between the N-type charge generation layer and the second hole transfer layer.

Allowable Subject Matter
Claims 2, 3, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if terminal disclaimers were filed.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV”, in combination with the remaining limitations of the claim.
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV”, in combination with the remaining limitations of the claim.
With regard to claim 25: The claim has been found allowable because the prior art of record does not disclose “a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transfer layer and a LUMO energy level of the N-type charge generation layer is 0.50eV to 1.00eV”, in combination with the remaining limitations of the claim.
With regard to claim 26: The claim has been found allowable because the prior art of record does not disclose “an absolute value of the LUMO energy level of the first electron transfer layer is within a range of 2.00 eV to 2.50 eV, and an absolute value of the LUMO energy level of the N-type charge generation layer is within a range of 2.90 eV to 3.20 eV”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897